              Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 1 of 6 PageID#FILED
                                                                                    498                                             _
AO 245B (Rev. 09/ll)(VAED rev. 2) Sheet 1 - Judgment in a Criminal Case                                                   IN OPEN COURT



                                            UNITED STATES DISTRICT COURT                                              MAR2g20l9
                                                      Eastern District of Virginia                               = i;lerk.u.s.disthigi cuuhi
                                                                                                                      Al^NDRIA. VIRGINIA
                                                             Alexandria Division

 UNITED STATES OF AMERICA
                                     V.                                      Case Number; l:I8-CR-446


 BRIAN THOMAS SAPP                                                           USM Number:92875-083
                                                                             Defendant's Attorney: Robert Jenkins, Jr., Esquire
                        Defendant.


                                            JUDGMENT IN A CRIMINAL CASE

    The defendant pleaded guilty to Counts 1 and 2 of the Criminal Information.
    Accordingly, the defendant is adjudicated guilty of the following counts involving the indicated offenses.
                                                                                                                                          Count
 Title and Section                        Nature of Offense                            Offense Class             Offense Ended

                                          Wire Fraud                                   Felony                    4-2018                   1
 18U.S.C. §1343

 18U.S.C.§ 1028A(a)(l)                    Aggravated Identity Theft                    Felony                    6-16-2017                2




    As pronounced on March 29th, 2019, the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

    It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attomey of material
changes in economic circumstances.

    Signed this              day of                                 ,2019.




                                                                                   Anthony j. Trenga
                                                                                   United States District^udge
             Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 2 of 6 PageID# 499
AO 245B (Rev.09/11)(VAED rev. 2)Judgment in a Criminal Case                                                         2 of6
         Sheet 2 - Imprisonment

Defendant's Name:            SAPP,BRIAN THOMAS
Case Number:                 1:18-CR-446




                                                              IMPRISONMENT

     The defendant is hereby committed to the custody ofthe United States Bureau ofPrisons to be imprisoned for a
term ofONE HUNDRED AND EIGHT(108)MONTHS. This term ofimprisonment consists ofa term ofEIGHTY-FOUR
(84)MONTHS on Count I and a term of TWENTY-FOUR(24)MONTHS on Count 2, all to be served consecutively.
The Court makes the following recommendations to the Bureau of Prisons:

            1) Defendant be designated to a facility located near the Western District of Pennsvlvania. if available and
                appropriate.



The defendant is remanded to the custody ofthe United States Marshal.




                                                                 RETURN
I have executed thisjudgment as follows:

Defendant delivered on                                             to_                     ;
at                                                                with a certified copy ofthis Judgment.



                                                                 UNITED STATES MARSHAL



                                                       By
                                                                 DEPUTY UNITED STATES MARSHAL
              Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 3 of 6 PageID# 500
AO 245B (Rev. 09/11)(VAED rev. 2)Judgment in a Criminal Case                                                              3 of6
         Sheet 3- Supervised Release


Defendant's Name:            SAPP,BRIAN THOMAS
Case Number:                  l:18-CR-446


                                                    SUPERVISED RELEASE

   Upon release from imprisonment, the defendant shall be on supervised release for a term ofFOUR(4)YEARS. This
term consists of a term ofTHREE(3)YEARS on Count 1 and a term ofONE(1)YEAR on Count 2, all to run
consecutively.

   The Probation Office shall provide the defendant with a copy ofthe standard conditions and any special conditions of
Supervised Release.
   The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody ofthe Bureau of Prisons.
   The defendant shall not commit another federal, state or local crime.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.
    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
  If this judgment imposes a fine or restitution obligation, it is a condition of Supervised Release that the defendant pay
any such fine or restitution in accordance with the Schedule ofPayments set forth in the Criminal Monetary Penalties sheet
of this judgment.




                         STANDARD CONDITIONS OF SUPERVISED RELEASE
The defendant shall comply with the standard conditions that have been adopted by this court set forth below:
1) the defendant shall not leave the judicial district without the permission ofthe court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
      first five days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions ofthe probation
      officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
      training, or other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer
   any narcotic or other controlled substance or any paraphernalia related to such substances, except as prescribed by a
       physician;                                                                                                     -u + ^
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
       administered;
9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person
       convicted ofa felony, unless granted permission to do so by the probation officer;
 10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
       confiscation of any contraband observed in plain view of the probation officer;
 11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
       enforcement officer;
 12) the defendant shall not enter into any agreement to act as an informer for a special agent ofa law enforcement agency
       without the permission ofthe court;                                                                        •    ju
 13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
     defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
       notifications and to confirm the defendant's compliance with such notification requirement.
              Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 4 of 6 PageID# 501
AO 245B (Rev. 09/11)(VAED rev. 2)Judgment in a Criminal Case                                                     Page 4 of6
         Sheet 3A - Supervised Release

Defendant's Name:            SAPP,BRIAN THOMAS
Case Number:                  l:18-CR-446




                                    SPECIAL CONDITIONS OF SUPERVISION
While on Supervised Release pursuant to this Judgment, the defendant shall also comply with the following additional
special conditions:

          1)The defendant shall pay restitution totaling $2.311.330.12. Restitution is payable immediately, with any
            remaining balance to paid in ecjual monthly installments of$200,to commence within 60 days of release,
            until paid in full. Each restitution payment shall be divided proportionately among the victims.
          2)The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritances,
             judgments, and any anticipated or unexpected financial gains, to the outstanding court-ordered financial
             obligation, or in a lesser amount to be determined by the court, upon the recommendation ofthe probation
              officer.


          3)The defendant shall not incur new credit charges or open additional lines ofcredit without the approval of
               the probation officer.

          4)The defendant shall provide the probation officer access to any requested financial information.
          5)The defendant is prohibited from engaging in any aspect ofthe banking business, or any similar
              occupation where the defendant would have access to money.

          6)The defendant shall maintain full-time, verifiable employment,other than self-employment, and shall
              provide the probation officer access to any requested employment records.
          7)The defendant shall participate in a program approved by the United States Probation Office for substance
            abuse, which program may include residential treatment and testing to determine whether the defendant
            has reverted to the use of drugs or alcohol, with partial cost to be paid by the defendant, all as directed by
              the probation officer.

          8)The defendant shall participate in a program approved by the United States Probation Office for rnental
              health treatment. The cost of this program is to be paid by the defendant as directed by the probation
              officer. The presentence report and attachments shall be disclosed to the treatment provider for therapeutic
              purposes.
             Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 5 of 6 PageID# 502
AO 245B (Rev. 09/11)(VAED rev. 2)Judgment in a Criminal Case                                                 Page 5 of6
         Sheet 5- Criminal Monetary Penalties

Defendant's Name;            SAPP, BRIAN THOMAS
Case Number:                  l:18-CR-446




                                            CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                        Count                    Assessment        Fine              Restitution
                                           1                        $100.00       $0.00           $2,311,330.12

                                           2                        $100.00       $0.00                   $0.00

 TOTALS:                                                            $200.00       $0.00           $2,311^30.12


                                                                  FINES
No fines have been imposed in this case.


                                                               RESTITUTION


The defendant must make restitution to the following payees in the amount listed below.

D.B.                                                                            $50,000.00
D.C.                                                                            $331,250.00
A.F. and V.F.                                                                   $10,000.00
T.G.                                                                            $24,250.00
S.H. and V.H.                                                                   $20,000.00
T.H.                                                                            $20,000.00
N.I.                                                                            $37,800.00
R.J., Jr.                                                                       $20,000.00
A.K.                                                                            $47,375.00
D.K.
                                                                                $535,564.14
C.L.                                                                            $98,800.00
M.L. and C.L.                                                                   $100,000.00
W.M.,III                                                                        $28,260.00
M.M.                                                                            $157,950.00
N.M.                                                                            $17,500.00
E.M.                                                                            $20,000.00
R.N.                                                                            $75,587.44
N.P. and E.P.                                                                   $35,000.00
R.P.                                                                            $34,000.00
B.P.                                                                            $2,172.00
O.R.                                                                            $532,184.54
G.S.                                                                            $44,878.00
S.S.                                                                            $15,000.00
R.V.                                                                            $34,000.00
J.W., Jr.                                                                       $19,759.00

Total Restitution
                                                                                $2,311,330.12
             Case 1:18-cr-00446-AJT Document 25 Filed 03/29/19 Page 6 of 6 PageID# 503
AO 245B (Rev. 09/11)(VAED rev. 2)Judgment in a Criminal Case                                                      Psg® 6 of6
         Sheet 6-Schedule of Payments

Defendant's Name:            SAPP,BRIAN THOMAS
Case Number:                 l:18-CR-446




                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties are due as follows:
The special assessment shall be due in full immediately.

Interest on the restitution is waived. On any unpaid balance, the defendant shall pay to the Clerk at least $200 per month
beginning 60 days from the inception of supervised release. The court reserves the option to alter this amount, depending
upon defendant's financial circumstances at the time of supervised release.

The defendant shall forfeit the defendant's interest in the following property to the United States:
  SEE Order of Forfeiture entered by the Court on March 29,2019.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk ofthe Court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order:(1) assessment(2) restitution principal (3) restitution interest (4) fine
principal(5)fine interest(6)community restitution(7)penalties and(8)costs, including cost ofprosecution and court costs.
Nothing in the court's order shall prohibit the collection of anyjudgment,fine, or special assessment by the United States.
